Citation Nr: 0944334	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for a 
left ear hearing loss disability.    

2.	Whether new and material evidence has been received to 
reopen the previously denied service connection claim for 
tuberculosis.    


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and son



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1950 to January 
1952.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  


FINDINGS OF FACT

1.	The Veteran's original service connection claims for a 
left ear hearing loss disability and tuberculosis were denied 
in an unappealed October 1952 rating decision.        

2.	Subsequent rating actions dated in September 1956, March 
1974, June 1976, September 1977, August 1983, August 1994, 
and February 1999 denied the Veteran's attempts to reopen his 
claim for service connection for a left ear hearing loss 
disability.  

3.	In an unappealed February 1960 decision, the Board denied 
the Veteran's service connection claim for tuberculosis.    

4.	Subsequent rating decisions dated in March 1974, June 
1976, September 1977, August 1983, and February 1999 held 
that new and material evidence had not been submitted to 
reopen the previously disallowed claim for service connection 
for tuberculosis.          

5.	In June 2006, the Veteran filed a claim to reopen his 
service connection claims for a left ear hearing loss 
disability and tuberculosis.          

6.	In the November 2006 rating decision currently on appeal, 
the RO denied the Veteran's claims to reopen.

7.	The evidence associated with the claims file subsequent to 
the February 1999 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a left ear hearing loss disability, is 
either cumulative or redundant of evidence already of record, 
or does not raise a reasonable possibility of substantiating 
the claim.

The evidence associated with the claims file subsequent to 
the February 1999 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for tuberculosis, is either cumulative or 
redundant of evidence already of record, or does not raise a 
reasonable possibility of substantiating the claim.

 
CONCLUSIONS OF LAW

1.  An October 1952 rating decision that denied the Veteran's 
service connection claim for a left ear hearing loss 
disability and tuberculosis is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2009).   

2.  Rating decisions dated in September 1956, March 1974, 
June 1976, September 1977, August 1983, August 1994, and 
February 1999, which denied the Veteran's claims to reopen 
his service connection claim for a left ear hearing loss 
disability, are final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.200 (2009).  

1.	A February 1960 Board decision that denied the Veteran's 
claim to service connection for tuberculosis is final.  38 
U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2009).

2.	Rating decisions dated in March 1974, June 1976, September 
1977, August 1983, and February 1999, and as well as a 
February 960 Board decision that denied the Veteran's claim 
to service connection for tuberculosis are final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§  20.200, 20.1100 (2009).  

3.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for a left ear 
hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).     

4.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for tuberculosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
to the Veteran dated in August 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In that letter, VA informed the Veteran 
of the elements of his claims to reopen, and of the evidence 
necessary to substantiate the claims.  See Kent v. Nicholson, 
20 Vet. App 1 (2006), Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA advised the Veteran of the respective 
duties of the VA and of the Veteran in obtaining evidence 
needed to substantiate his claims.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  And VA provided VCAA 
notification to the Veteran prior to the November 2006 rating 
decision that denied his claims.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA obtained medical records relevant to 
this appeal.  

The Board notes that VA did not provide the Veteran with VA 
compensation examinations for the claims to reopen.  But the 
Board finds such assistance unnecessary here - VA does not 
have a duty to provide the Veteran with medical examination 
and opinion in response to a claim to reopen as it is the 
Veteran's responsibility in such a claim to generate new and 
material evidence that would warrant a reopening of the 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen the Claims for Service Connection

The Veteran originally claimed service connection for left 
ear and tuberculosis disorders in January 1952.  In an 
October 1952 rating decision, VA denied these claims.  The 
Veteran did not appeal that decision.  Thus, the October 1952 
rating decision became final.  See 38 U.S.C.A. § 7105. 

The Veteran attempted to reopen his service connection claims 
several times.  These claims were denied in unappealed and 
final rating decisions dated in September 1956, March 1974, 
June 1976, September 1977, August 1983, August 1994, and 
February 1999.  See 38 U.S.C.A. § 7105.  Moreover, the Board, 
in February 1960, denied the Veteran's claim for service 
connection for tuberculosis.  The Veteran did not appeal that 
decision either, so that decision became final as well.  See 
38 U.S.C.A. § 7104. 

In June 2006, the Veteran filed another claim to reopen his 
service connection claims for left ear and tuberculosis 
disorders.  In the November 2006 rating decision on appeal, 
the RO denied his claims.  For the reasons set forth below, 
the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

As such, to address the merits of the Veteran's underlying 
service connection claims here, the Board must first decide 
whether VA has received new and material evidence since the 
most recent final rating decision (February 1999) that denied 
the Veteran's claims to reopen.        

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final February 1999 rating decision 
with the evidence obtained since then.  

	Evidence of Record in February 1999

At the time of the February 1999 rating decision that denied 
the Veteran's claims to reopen, the record contained:  an 
August 1950 induction report of medical examination which 
indicated that the Veteran had normal ears, normal hearing, 
normal lungs, and a normal chest; service treatment records 
dated in September 1950 that indicate that the Veteran 
experienced left ear problems; a December 1950 medical report 
noting left ear discharge, left ear drum perforation, and 
stating "[recruit] not acceptable" and "recommend 
discharge;" a signed December 1950 statement from the 
Veteran indicating that "a physical disability" existed 
prior to service and was not aggravated by service; a January 
1951 report of medical board proceedings recommending 
discharge from service, which notes chronic suppurative left 
otitis media and left ear deafness, which states that the 
Veteran became incapacitated for military duty in December 
1950, and which found that the otitis media existed prior to 
service and was not aggravated by service.  

In February 1999, the record also contained a January 1951 
hospital report indicating inpatient treatment for 
tuberculosis; a January 1952 report of medical board 
proceedings recommending discharge from service, which notes 
tuberculosis, left otitis media, and left ear hearing 
impairment, which states that the Veteran became 
incapacitated for military duty in February 1951, and which 
found that the Veteran's disorders existed prior to service 
and were not aggravated by service; a January 1952 medical 
note indicating that the Veteran's "English language was 
limited;" a September 1952 note of record from VA "Chief, 
Tuberculosis Unit" stating that August 1950 induction chest 
x-ray results were "compatible with the diagnosis of 
pulmonary tuberculosis"; a July 1958 statement from Dr. 
S.A., which asserts that on several occasions prior to 1950, 
he examined the Veteran, found him in good physical 
condition, and found him "not suffering from pulmonary 
tuberculosis."

The record also contained in February 1999 a January 1974 VA 
examination report which noted severe left ear hearing loss, 
residuals of 1959 left ear radical mastoidectomy, and acute 
mastoid involvement; March and April 1976 VA examination 
reports which note the Veteran's left ear hearing loss 
disability, note the Veteran's complaints of shortness of 
breath, note that the January 1974 VA report noted no 
complaints related to the lungs, and note the Veteran's 
tuberculosis as inactive; a July 1983 VA examination report 
which noted the Veteran's pulmonary tuberculosis as inactive, 
which stated that audiology test result inconsistencies 
indicated malingering, and which found the Veteran with 
hearing in the left ear for pure tones and speech; an October 
1998 VA examination report noting the Veteran's pulmonary 
tuberculosis to be "cured," noting a normal chest x-ray, 
and noting normal pulmonary function tests; and an October 
1998 VA audiology examination report which noted profound 
left ear hearing loss, and which stated that "mixed" 
hearing loss in left ear was likely due to previous recurrent 
ear infections.       

The evidence in February 1999 demonstrated that the Veteran 
then had left ear hearing loss disability and residuals of 
pulmonary tuberculosis.  The evidence also demonstrated then 
that the Veteran had tuberculosis, left ear otitis media, and 
left ear hearing loss during service.  But the RO found that 
new and material evidence to reopen either claim had not been 
received by VA.  See 38 C.F.R. § 3.156.  As such, the RO 
denied the Veteran's claims to reopen.  Again, that February 
1999 decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.


	Evidence of Record since February 1999

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
relevant evidence that has been added to the record since the 
final February 1999 rating decision.  Since that decision, 
the relevant evidence that VA has received includes 
statements from the Veteran contending that he did not have 
ear or pulmonary disorders prior to service, statements from 
the Veteran and his son at the September 2009 Board hearing 
contending that service aggravated a pre-service left ear 
hearing loss disability, and VA treatment records dated 
between February 2002 and October 2008, which show treatment 
for left ear hearing loss disability, and note an impression 
in April 2007 of probable upper lobe emphysema.      

The additional medical evidence submitted since the 1999 
rating decision is certainly new evidence as it was not 
associated with the claims folder at the time of the February 
1999 final rating decision.  However, this evidence is not 
material.  This evidence merely shows - as the evidence 
showed in February 1999 - that the Veteran had in-service 
disorders and has current disorders.  The new evidence does 
not contain medical evidence drawing a nexus between service 
and the current disorders.  See 38 C.F.R. §§ 3.303, 3.306.  
Indeed, the record continues to lack commentary from a 
medical professional specifically stating that the Veteran's 
service relates to his disorders or that the Veteran's pre-
existing conditions were aggravated by service.  As such, 
none of the new medical evidence relates to the central 
unestablished fact necessary to substantiate either of the 
Veteran's service connection claims.  See 38 C.F.R. § 3.156.  

With respect to the testimony presented by the Veteran and 
his son at the September 2009 Board decision as the Veteran's 
written statements, the Board observes that their testimony 
is duplicative of the Veteran's prior contentions that were 
of record at the time of the February 1999 decision.  

Accordingly, as was the case in February 1999, the record 
continues to lack new and material evidence with regard to 
the Veteran's service connection claims for left ear and 
tuberculosis disorders.  The claims to reopen these service 
connection claims are therefore denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

1.	New and material evidence to reopen the Veteran's service 
connection claim for a left ear hearing loss disability has 
not been received, and the appeal is denied.    

2.	New and material evidence to reopen the Veteran's service 
connection claim for tuberculosis has not been received, and 
the appeal is denied.    



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


